65 F.3d 175
76 A.F.T.R.2d 95-6123
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Glen NIGHTENGALE;  Ruby Nightengale, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 95-70239.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 16, 1995.*Decided Aug. 22, 1995.

Before:  ALARCON, FERNANDEZ and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Glen and Ruby Nightengale appeal pro se the tax court's dismissal for failure to state a claim of their petition for redetermination of federal income tax deficiencies for tax years 1988 through 1991.  They also appeal the denial of their motion to vacate the tax court's decision.  We have jurisdiction pursuant to 26 U.S.C. Sec. 7482, and we affirm.


3
The Nightengales contend that the compensation they received from their employers is not taxable because their basis in their labor is equal to the amount of compensation they received.  The tax court properly rejected this frivolous contention.  See Carter v. Commissioner, 784 F.2d 1006, 1009 (9th Cir.1986);  Olson v. United States, 760 F.2d 1003, 1005 (9th Cir.1985).


4
Because we agree with the tax court that the Nightengales' petition was frivolous, we affirm the tax court's imposition of a penalty pursuant to 26 U.S.C. Sec. 6673.  See Larsen v. Commissioner, 765 F.2d 939, 941 (9th Cir.1985) (per curiam).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3